DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               TWO D'S KOSHER STYLE RESTAURANT, INC.,
                             Appellant,

                                        v.

 ENERGY RESOURCE SERVICES, INC., LEWIS FLAKOWITZ, ET AL.,
                       Appellees.

                               No. 4D16-4156

                           [November 16, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard L. Oftedal, Judge; L.T. Case No.
2016CA002356XXXXMB.

   Jeffrey M. Siskind, for appellant.

  Bruce A. Weil and Kristina M. Infante of Boies Schiller Flexner LLP, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                           *            *        *

   Not final until disposition of timely filed motion for rehearing.